Citation Nr: 1447303	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether the VA was correct to terminate death pension benefits. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1973 through February 1993.  He died in March 2008.  The Appellant is the Veteran's surviving spouse.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2013 rating decisions by the Debt Management Center in St. Paul, Minnesota.

In the August 2011 decision, the Appellant was notified of an overpayment of $3,463.00.  After review of a timely NOD, an amendment was made to the Appellant's death pension award that reduced the overpayment to $2,644.00.  This was considered to be a partial grant of the benefits sought on appeal and a Statement of the Case was issued in February 2011.  As the Appellant responded with a timely VA Form 9 and the entirety of the benefits sought were not granted, the claim remains in appellate status.  

The issue of entitlement to a waiver of recovery of the overpayment in the amount of $2,644.00, to include the issue of whether the overpayment was properly created, has been raised by the record (see Appellants letter received September 19, 2011 alleging errors in the validity of the debt and April 2012 statement explaining that additional debt could not be sustained by the Appellant's financial resources), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

FINDINGS OF FACT
 
1. All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.
 
2. The Appellant's countable income exceeds the maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents.


CONCLUSION OF LAW

Termination of VA death pension benefits was proper. 38 U.S.C.A. §§ 1503 , 1541 (West 2002); 38 C.F.R. §§ 3.23 , 3.271, 3.272, 3.273, 3.660 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the Appellant in substantiating her claim.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); see Dela Cruz.

Despite this, the record reflects that in the April 2010 notification of the Pension Center's determination that pension benefits were granted the Appellant was advised to immediately inform VA if her income, net worth, medical expenses, or number of dependents changes as it could affect her pension.  Additionally, the August 2011 letter and the February 2012 SOC, the Pension Center advised the Appellant how excessive income could affect her right to pension benefits.  Additionally, the Appellant was provided with Improved Pension Eligibility verification reports, Medical Expense Reports, and advised that medical expenses may help to reduce her countable income.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the Appellant.  Thus, even if there is some deficiency insofar as preliminary VA notice and development, such is inconsequential and, therefore, at most harmless error. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II. The Merits of the Claim

In this case, VA terminated the Appellant's death pension benefits, effective April 1, 2011, because the Appellant's countable income exceeded the maximum amount allowed by law.  The Appellant contends that she is entitled to death pension benefits and that her income does not exceed the established countable income limits.

Governing Law and Regulations

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2014).

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2014).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23 (2014).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3 , 3.23(b) (2014).  Fractions of dollars will be disregarded in computing annual income. See 38 C.F.R. § 3.271(h) (2014).  The MAPR for 2011 for a surviving spouse without a dependent child was $7,933.00.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271(a) (2014).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  See 38 C.F.R. § 3.272 (2014).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2014).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the claim was $396.65.

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. § 3.271(a)(1) (2014).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. See 38 C.F.R. § 3.271(a)(3) (2014).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable. See 38 C.F.R. § 3.273(c) (2014).

Income is counted toward the calendar year in which it is received. See 38 C.F.R. § 3.260(a) (2014).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d) (2012).  Thus, the Appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve. See 38 C.F.R. § 3.273(a) (2014).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount. See 38 C.F.R. § 3.273(b)(1) (2014).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2014).

In the Eligibility Verification Report received at the RO in January 2011 the Appellant reported that she had not remarried, had no dependent children, and had received no wages or other VA benefits.  She reported in January 2010 through December 2010 she received some money from redemption of matured savings bonds and had income from survival benefits but reported no other income.  She reported $57.50 in unreimbursed medical expenses in 2010.  She indicated that her income for the period from January 2011 until December 2011 consisted of $13,710 from Social Security and reported no other interest, dividends or other sources of income.  She continued to report $57.50 in unreimbursed medical expenses in 2011.

Social Security reported monthly benefit from February 2011 in the amount of $1371 which increased to $1420 in December 2011.

Based upon the figure from Social Security, the RO calculated annual income of $16,452.00 ($1371 multiplied by 12 months) and terminated death pension benefits effective April 1, 2011.  The RO indicated in the August 2011 decision, however, that the Appellant reported her first Social Security payment in March 2011.  Thus, it is possible that the annual income for the year was actually $13,710.00 as was reported by the Appellant.  

The Board notes that he August 2011 decision also reduced the Appellant's death pension benefits for the year of 2010 based upon the receipt of redeemed savings bonds.  During the pendency of the appeal, however, the RO issued a February 2011 rating decision explaining that income from cashed in savings bonds were not countable income and the death pension benefits were increased for that period.  Accordingly, the only issue that remains in dispute is the termination of benefits effective April 1, 2011.

After a review of all the evidence, lay and medical, the Board finds that the Appellant's countable income exceeded applicable MAPR rates and termination of death pension benefits was proper.  Specifically, the Appellant has reported income from Social Security.  As noted above, Social Security benefits are not excluded from income for VA purposes.  38 C.F.R. § 3.272.  Even considering the lower income of $13,710.00 (calculating SSA income from March through December), this income exceeds the applicable MAPR of $7,933.00.

The Appellant argued on her notice of disagreement that certain errors were made in the calculation of her income.  She argued that VA did not consider the fact that $205.65 was deducted monthly from her SSA benefits to pay a Department of Education debt.  However, for VA purposes, the countable income is the full amount of SSA benefits.  Although the Appellant does not receive the full amount, it is akin to her receiving the full amount and paying Department of Education directly.  Significantly, a debt to the Department of Education does not fall within any of the exceptions of 38 C.F.R. § 3.272.  She also argued that funeral expenses were not considered; however, these expenses were not incurred during the 2011 calendar year.  She further noted that only a quarter of medical insurance payments were included and the actual amount was $230 and she had dental insurance in the amount of $387.96.  Even if the Board counted these as medical expenses and added it to the previously reported $57.50, the total for medical expenses would be $675.46.  This figure does exceed the five percent of MAPR ($396.65).  Subtracting this amount ($675.46 minus $396.65) reveals medical expenses above five percent of the MAPR totaling $278.81, the amount to be deducted from income.  Deducting this from the Veteran's income results in a figure of $13,431.19, a figure which still exceeds the applicable MAPR of $7,933.00.

The Appellant further argued that the MAPR limit identified by VA was incorrect as she should be considered as a surviving spouse who needs aid and attendance.  In this regard, there is no indication that the Appellant was ever granted an award of special monthly pension based upon the need for regular aid and attendance in accordance with 38 U.S.C.A. § 1502, 1541 and 38 C.F.R. § 3.351, 3.352.  The February 2012 Statement of the Case indicated that if the Appellant lived in assisted living care she should provide evidence of the cost of her care and medical evidence indicating why she required assisted living care.  The Appellant did not provide such information.  Furthermore, the Appellant's income of $13,431.19 still exceeds the MAPR of $12, 681 for a surviving spouse who requires aid and attendance (the figure of $13,195 the Appellant quoted is the rate for A&A without dependents for a Spanish American War (SAW) Veteran's surviving spouse.  Incidentally, the Veteran was not a SAW Veteran and furthermore the Appellant's income also exceeds that figure). 

The Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which the appeal may be granted.  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]; see Harvey v. Brown, 6 Vet. App. 416 (1994). 

Payment of non-service connected death pension requires that the Appellant's countable income is less than the annual MAPR rate determined by law. VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c) . Here, her countable income was in excess of the applicable pension rate for death pension.  Therefore, on this record, death pension benefits were appropriately terminated by reason of excess income.


ORDER

The termination of death pension benefits based on excess income on April 1, 2011 was proper.


REMAND

Concerning the claim of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death, the Board notes that after a January 2013 rating decision, the Appellant expressed disagreement with the January 2013 determination of the RO in a statement provided in March 2013, in which she pointed to additional evidence that she felt would demonstrate the Veteran's death was related to service.  The Board construes as a valid and timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.201, 20.302 (2013).  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Appellant addressing the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  The Appellant should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


